DETAILED ACTION
Claims 1-17 are pending as amended on 07/02/18,
claim 17 being withdrawn.


Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16 in the reply filed on April 23, 2021 is acknowledged.  The traversal is on the ground(s) that the distinct inventions claimed allegedly possess unity because they represent a product (read: apparatus) and process for use of same.  However, these exemplary related categories do not supersede the core requirement for unity – and as noted previously, their common limitations do not make a contribution over the prior art (likewise, Examiner notes that the common subject matter of claims 1 & 8 did not make any contribution over the prior art, and the application’s claim set was also not limited to the combination of categories referenced by Applicant).  The requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  The requirement is still deemed proper and is therefore made FINAL.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “base plate positioner” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-9 & 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lens Technology, CN 205770349.
With regard to claims 1-2 & 6-8, the prior art teaches well-known devices for carrying and laminating membranes, comprising a vacuum holder (6) with side roller (45) and handle (43) which is aligned over a base table (31) for relative movements to laminate two layers with proper alignment (throughout, e.g. abstract, [FIGS. 1-2]).
With regard to claim 9, the mounts for the vacuum holder/roller device comprise physical elements (41, 2, etc) which define the positional relationships of these elements in a fixed manner for aligned operations.
With regard to claims 13-14, the prior art also shows at least two surfaces oriented at a right angle capable of orienting work on the base table [FIGS. 1-2].




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 & 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lens Technology, CN 205770349.
With regard to claims 10-12, while this reference does not expressly disclose a perpendicular abutting surface with adjustment screw which is a roller stop, adjustable screw stop members which bear against an element traveling perpendicular to the bearing surface have long been commonplace in aligning jigs and are taught elsewhere herein (5, 46), to provide defined positional boundaries for device parts (i.e. starting & ending points for the lamination movement), and further adjustable stops at any other alignment boundary, such as for the other end of the vacuum holding base plate, on the base table, would have been prima facie obvious, as duplication of this nature is generally held to be obvious (see MPEP 2144.04(VI)B), in order to further assist aligning the base plate/roller at its desired lamination starting or ending positions using only known means with predictable success.
With regard to claims 15-16, while it is unclear whether this reference expressly discloses a ‘positioning pillar’ which rolls along a surface, the prior art does at least appear to teach a member (41) sliding on a track (2), linking these vacuum plates/base table bonding elements together and guiding them in alignment as the base plate is .


Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner also notes CN 202244186 & JP 2010-117546 & JP 2013-022760
as relevant to the pending claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN BLADES/
Examiner
Art Unit 1746




/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745